UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7945


DOUGLAS A. PANNELL, JR.,

                Petitioner - Appellant,

          v.

ERIC WILSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00413-JAG)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas A. Pannell, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Douglas A. Pannell, Jr., a federal prisoner, appeals

the   district    court’s     order   denying    relief    on    his    28   U.S.C.

§ 2241 (2012) petition.         We have reviewed the record and find no

reversible     error.       Accordingly,    we   deny   leave    to    proceed   in

forma pauperis and dismiss the appeal for the reasons stated by

the district court.           Pannell v. Wilson, No. 3:13-cv-00413-JAG

(E.D.   Va.    Nov.   19,    2013).    We   dispense      with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        DISMISSED




                                       2